Order of the City Court of Mount Vernon, dated February 24, 1940, in so far as appealed from, adjudging the appellant guilty of contempt of court for non-compliance with the order of March 8, 1939, reversed on the law, without costs, and the judgment creditor’s motion to punish the appellant for contempt of court denied, without costs, without prejudice to the renewal thereof upon proper papers. The order appealed from was fatally defective in that it did not contain a recital of an adjudication that the appellant’s conduct was calculated to or actually did defeat, impair, impede or prejudice the rights or remedies of the judgment creditor. (Feinberg v. Kutcosky, 147 App. Div. 393; Matter of Tri-State Investors Corp. v. Kitching, 231 id. 143, 147; affd., 257 N. Y. 573; 11 Carmody’s N. Y. Prac. §§ 622 and 626, and cases cited.) Appeal from so much of the order of the County Court of Westchester County dated January 23, 1940, as affirms an order of the City Court of Mount Vernon, dated August 8, 1939, adjudging the appellant guilty of contempt of court, and also the appeal from an order of the same court, dated February 2, 1940, denying the appellant’s motion to resettle the order of affirmance, dismissed, without costs. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.